Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions 
REQUIREMENT FOR UNITY OF INVENTION 
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372. This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I: Independent method claim 13 and independent computer readable medium claim 15 are drawn to a technique where an electronic enrollment method arranged to enroll a device for producing a first nosy bit string of a physically unclonable function. A device being configured to determine during enrollment phase de-biasing data, first noise reduction data and second noise reduction data. The device being configured to determine during the enrollment phase de-biasing data, first noise reduction data and second noise reduction data,  noise reduction data allowing later correction during the reconstruction phase of differences between the second noisy bit string and the first noisy bit string.

Group II: Independent device claim 1, independent method claim 14 and computer readable medium claim 16 are drawn to a technique where an electronic crypto-graphic device arranged to determine a cryptographic key. The cryptographic device is arranged for an enrollment phase and a later reconstruction phase. The cryptographic device comprising a physically unclonable function (PUF) and a processor circuit. The circuit being configured to determine during the enrollment phase de-biasing data, first noise reduction data and second noise reduction data. The circuit being configured during reconstruction phase compute at least one cryptographic key from first corrected bits and second corrected bits. Dependent claims 2-12 will be examined with this group.

The Group I and Group II of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.2 they lack same or corresponding special technical features because the features that are common to the inventions of groups I-II are: “a technique where an electronic enrollment method arranged to enroll a device for producing a first nosy bit string of a physically unclonable function. A device being configured to determine during enrollment phase de-biasing data, first noise reduction data and second noise reduction data”.
 
PROFUMO; John D. et al. (US 10,708,073 B2). PROFUMO discloses a circuit associated with physically unclonable function being configured during reconstruction phase compute at least one cryptographic key {claim 6: a physically unclonable function (PUF) device, wherein the key generation logic is configured to generate the cryptographic key based at least in part on an output of the PUF device}.

Because these inventions of group I-II lacks unity of invention based on either a priori and/or a posteriori analysis and are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction is not required because the inventions have acquired a separate status in the art in view of their different features as indicated above, the restriction for examination purposes as indicated is proper.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election 

Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions un-patentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAZI FAROOQUI whose telephone number is (571) 270-1034. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-flee). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUAZI FAROOQUI/
Examiner, Art Unit 2491